UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7652


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEMETRIUS ALVIN BANKS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:12-cr-00193-TDS-1; 1:16-cr-
00061-TDS-1)


Submitted: March 24, 2021                                         Decided: March 29, 2021


Before WYNN, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Alvin Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius Alvin Banks appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

abuse of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Jones, 980 F.3d 1098, 1107-08, 1112 (6th Cir. 2020) (providing standard of review and

outlining steps for evaluating compassionate release motions). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2